 8:20-cv-00123-RGK-PRSE Doc # 16 Filed: 09/18/20 Page 1 of 3 - Page ID # 50




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOHN KEVIN WALTON,

                 Plaintiff,                           8:20CV123

     vs.
                                           MEMORANDUM AND ORDER
NEMANJA    VIDAKOVIC,     Officer;
ZACHARY     KINSELLA,     Officer;
GABRIEL PENHAERRERA, KATIE
STENNECHE,    Sargent;  TAMMIE
JENSEN, Mental Health Coordinator;
CAPTAIN       WEST,    and    LT.
MORRISON,

                 Defendants.


JOHN K. WALTON,

                 Plaintiff,                           8:20CV224

     vs.
                                           MEMORANDUM AND ORDER
MICHEAL MYERS, Director; WEST,
Captain, Official capacity; SULLIVAN,
LT, Official capacity;       MOSS, Sgt,
Official capacity; GILLISPIE, Officer,
Individual          capacity;      and
PENAHERRARA, Officer;

                 Defendants.
  8:20-cv-00123-RGK-PRSE Doc # 16 Filed: 09/18/20 Page 2 of 3 - Page ID # 51




JOHN K. WALTON,

                      Plaintiff,                                 8:20CV239

           vs.
                                                    MEMORANDUM AND ORDER
MICHAEL MYERS, Director, Official
Capacity;   WEST, Captain, Official
Capacity; DOOLEY, Officer, Official
Capacity; SHARMAN, Officer, Official
Capacity; "RED", Medication Nurse;
SULLIVAN, LT; and MOSS, SGT;

                      Defendants.


JOHN K. WALTON,

                      Plaintiff,                                 8:20CV249

           vs.
                                                    MEMORANDUM AND ORDER
MICHAEL MYERS, Director; WEST,
Captain; BENES, Sgt; and MCNEIL, Co
II;

                      Defendants.


       This matter is before the court on Plaintiff’s correspondence docketed as
motions for extension of time in the above captioned cases. Plaintiff seeks additional
time to pay his initial partial filing fees in each of the four cases. Plaintiff represents,
“I’m trying to wait on my brother to send me some money to pay the filing fees.”
Upon consideration, Plaintiff’s motions are granted, and he shall have an additional
30 days from the date of this order to pay his filing fees.1


       1
        Plaintiff owes initial partial filing fees of $4.00 (20CV123), $15.03 (20CV224),
$14.64 (20CV239), and $13.40 (20CV249) for a total of $47.07.
                                             2
  8:20-cv-00123-RGK-PRSE Doc # 16 Filed: 09/18/20 Page 3 of 3 - Page ID # 52




      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s motions for extension of time (filing 15, Case No.
8:20CV123; filing 13, Case No. 8:20CV224; filing 11, Case No. 8:20CV239; filing
11, Case No. 8:20CV249) are granted.

       2.      Plaintiff shall have until October 19, 2020 to pay his initial partial
filing fee in each of the four above captioned cases.

     3.     The clerk’s office is directed to set the following pro se case
management deadline in each of the above captioned cases using the following text:
October 19, 2020: initial partial filing fee payment due.

       4.    The clerk’s office is directed to update Plaintiff’s contact information
to include his current inmate number of 211731 and to include his inmate number
on future mailings.

      Dated this 18th day of September, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         3
